[Cite as State v. Evege, 2017-Ohio-907.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       28242

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JABRIEL R. EVEGE                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2015 04 1215

                                 DECISION AND JOURNAL ENTRY

Dated: March 15, 2017



        HENSAL, Presiding Judge.

        {¶1}     Defendant-Appellant, Jabriel Evege, appeals his sentence for aggravated robbery

from the Summit County Court of Common Pleas. For the reasons that follow, this Court

affirms.

                                                I.

        {¶2}     A grand jury indicted Mr. Evege on three counts of aggravated robbery with

accompanying firearm specifications. Mr. Evege ultimately pleaded guilty to one count, and the

remaining counts were dismissed. At the sentencing hearing, the trial court heard statements

from Mr. Evege and two victims. The transcript from the hearing indicates that the trial court

also considered victim impact statements, a letter from Mr. Evege, and a presentence

investigation report.

        {¶3}     The trial court sentenced Mr. Evege to ten years of imprisonment for aggravated

robbery and three years for the firearm specification. The trial court ordered the sentences to run
                                                 2


consecutively for a total prison term of 13 years.         Mr. Evege now appeals, raising one

assignment of error for our review.

                                                II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN IMPOSING AN UNREASONABLE
       SENTENCE UPON JABRIEL EVEGE, IN VIOLATION OF THE DUE
       PROCESS CLAUSE OF THE FIFTH AMENDMENT OF THE U.S.
       CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE OHIO
       CONSTITUTION.

       {¶4}    In his sole assignment of error, Mr. Evege argues that the trial court committed

plain error when it sentenced him to a near-maximum sentence of ten years for aggravated

robbery, his second felony offense.      In this regard, he argues that although the trial court

mentioned that it considered the statutory sentencing factors during his sentencing, there was no

meaningful discussion of those factors, nor was there any indication that the trial court

considered the merits of imposing a less severe sentence. He, therefore, concludes that the trial

court’s sentence was unjustifiably excessive and violated his constitutional rights.

       {¶5}    As previously noted, the transcript from the sentencing hearing expressly

indicates that the trial court considered a presentence investigation report when fashioning its

sentence. That report, however, is not contained in the record before this Court. We note that

“[t]he obligation to ensure that the record on appeal contains all matters necessary to allow this

Court to resolve the issues on appeal lies with the appellant.” State v. Daniel, 9th Dist. Summit

No. 27390, 2014-Ohio-5112, ¶ 5, citing App.R. 9. “We have consistently held that, where the

appellant has failed to provide a complete record to facilitate appellate review, this Court is

compelled to presume regularity in the proceedings below and affirm the trial court’s judgment.”

Id.
                                                 3


       {¶6}    In light of the absence of the presentence investigation report from the record

before us, this Court must presume regularity in the trial court’s sentencing of Mr. Evege. Id.;

see also State v. Taylor, 9th Dist. Lorain Nos. 13CA010366, 13CA010367, 13CA010368,

13CA010369, 2014-Ohio-2001, ¶ 6-7 (presuming regularity in the sentencing proceedings and

affirming the trial court’s sentence because the record did not contain the presentence

investigation report). Accordingly, his assignment of error is overruled.

                                                III.

       {¶7}    Mr. Evege’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         4


      Costs taxed to Appellant.




                                             JENNIFER HENSAL
                                             FOR THE COURT



SCHAFER, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JEREMY A. VEILLETTE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prsoecuting Attorney, for Appellee.